Name: Commission Regulation (EEC) No 2334/81 of 13 August 1981 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 8 . 81 Official Journal of the European Communities No L 230/ 15 COMMISSION REGULATION (EEC) No 2334/81 of 13 August 1981 fixing the import levies on milk and milk products present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Regulation (EEC) No 921 /81 (3), as last amended by Regulation (EEC) No 2178/81 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 921 /81 to the prices known to the Commission that the levies at The import levies referred to in Article 14 (2) of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 16 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 August 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 O OJ No L 291 , 19 . 11 . 1979 , p . 17 . (3) OJ No L 93, 6 . 4. 1981 , p . 1 . (4) OJ No L 211 , 31 . 7 . 1981 , p . 23 . No L 230/ 16 14. 8 . 81Official Journal of the European Communities ANNEX to the Commission Regulation of 13 August 1981 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.01 Ala) 04.01 Alb) 04.01 A II a) 1 04.01 A II a) 2 04.01 A II b) 1 04.01 A lib) 2 04.01 B I 04.01 B II 04.01 B III 04.02 A I 04.02 A II a) 1 04.02 A II a) 2 04.02 A II a) 3 04.02 A II a) 4 04.02 A II b) 1 04.02 A II b) 2 04.02 A II b) 3 04.02 A II b) 4 04.02 A III a) 1 04.02 A III a) 2 04.02 A III b) 1 04.02 A III b) 2 04.02 B I a) 04.02 B I b) 1 aa) 04.02 B I b) 1 bb) 04.02 B I b) 1 cc) 04.02 B I b) 2 aa) 0110 17-73 0120 15-32 0130 15-32 0140 18-86 0150 14-11 0160 17-65 0200 38-58 0300 81-61 0400 126-13 0500 12-40 0620 60-99 0720 120-96 0820 123-38 0920 140-16 1020 53-74 1120 113-71 1220 116-13 1320 132-91 1420 34-79 1520 46-97 1620 81-61 1720 126-13 1820 36-27 2220 per kg 0-5374 ( ») 2320 per kg 1-1371 ( ») 2420 per kg 1-3291 (") 2520 per kg 0-5374 ( ,2) 2620 per kg 1-1371 j 12) 2720 per kg 1-3291 ( l2) 2820 52-92 2910 per kg 0-8161 ( 12) 3010 per kg 1-2613 (,2) 3110 148-39 3210 181-04 3321 18-13 3420 163-43 C 3) 3521 18-13 3619 163-43 H 3719 163-43 (B) 3800 163-43 3900 151-15 (- 4) 4000 169-03 4120 36-27 4410 138-33 4510 136-82 4610 233-54 4710 151-15 4840 190-19 H 4850 190-19 H 4860 190-19 (") 4870 190-19 H 04.02 B I b) 2 bb) 04.02 B I b) 2 cc) 04.02 B II a) 04.02 B II b) 1 04.02 B II b) 2 04.03 A 04.03 B 04.04 A I a) 1 04.04 A I a) 2 04.04 A I b) 1 aa) 04.04 A I b) 1 bb) 04.04 A I b) 2 04.04 A II 04.04 B 04.04 C 04.04 D I 04.04 D II a) 1 04.04 D II a) 2 04.04 D II b) 04.04 E I a) 04.04 E I b) 1 aa) 11 ) 04.04 E I b) 1 aa) 22) aaa) 04.04 E I b) 1 aa) 22) bbb) 04.04 E I b) 1 bb) 14. 8 . 81 Official Journal of the European Communities No L 230/ 17 (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.04 E I b) 1 cc) 4880 190-19 ( 19) 04.04 E I b) 1 dd) 4890 190-19 04.04 E I b) 2 aa) 4922 148-53 H 04.04 E I b) 2 bb) 5022 148-53 ( 16) 04.04 E I b) 3 5030 148-53 ( 17) 04.04 E I b) 4 5060 148-53 C 7) 04.04 E I b) 5 aa ) 5130 148-53 (") 04.04 E I b) 5 bb) 5140 148-53 04.04 E I c) 1 5210 1 1 1 -40 04.04 E I c) 2 5250 245-25 04.04 E II a) 5310 151-15 04.04 E II b) 5410 245-25 1 7.02 A II ( l8) 5500 36-59 21.07 F I 5600 36-59 23.07 B I a) 3 5700 42-73 23.07 B I a) 4 5800 55-09 23.07 B I b) 3 5900 51-68 23.07 B I c) 3 6000 42-81 23.07 B II 6100 55-09 For notes (') to ( l0), see notes (') to ( 10) of Council Regulation (EEC) No 1691 /80 (OJ No L 166, 1.7. 1980). (") The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown , multiplied by the weight of milk and cream contained in 100 kg of product ; (b) 7-25 ECU ; and (c) 7-37 ECU. ( 12) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown , multiplied by the weight of milk and cream contained in 100 kg of product ; and (b) 7-37 ECU. (") The levy is limited to 9-07 ECU per 100 kg net weight . (u) The levy is limited to 6 % of the value for customs purposes . (") The levy is limited to 75-33 ECU per 100 kg net weight for imports from Austria, Finland , Romania and Switzerland (Regulation (EEC) No 1054/68 as amended). ('*) The levy is limited to 99-51 ECU per 100 kg net weight for imports from Austria , Finland, Romania and Switzerland (Regulation (EEC) No 1054/68 as amended). ( 17) The levy is limited to 63-24 ECU per 100 kg net weight for imports from Bulgaria, Hungary, Romania and Turkey (Regulation (EEC) No 1054/68 as amended). ('*) Lactose and lactose syrup falling within subheading 17.02 A I are , in pursuance of Regulation (EEC) No 2730/75 , subject to the same levy as that applicable to lactose and lactose syrup falling within subheading 17.02 A II . (") Within the tariff quotas referred to in Article 9 (2) of Regulation (EEC) No 2915/79 the levy on 100 kg net weight shall be equal to 12-09 ECU. NB : For the purposes of heading No 04.04, the exchange rate to be applied in converting into national currencies the ECU referred to in the subdivisions of this heading shall , notwith ­ standing general rule C 3 contained in Part I , Section I , of the Common Customs Tariff, be the representative rate , if such a rate is fixed pursuant to Council Regulation No 129 on the value of the ECU and the exchange rates to be applied for the purposes of the common agricultural policy (OJ No 106, 30 . 10 . 1962, p. 2553/62).